Granger, J.
— This is a proceeding in equity for the settlement of partnership accounts between- the plaintiff and the defendant Scott. The firm was organized in 1883, the business first being the sale of merchandise, which was afterwards changed by a transfer of the stock to the operations of a mill and elevator, principally.
The abstract is voluminous, and the case involves mainly questions of fact. The court below, with much painstaking, accompanies his *774conclusion with an elaborate finding of facts and an itemized accounting. This finding of facts and statement of account has been of material aid to this court in reaching a conclusion. To undertake to give the reasons for our conclusions upon the numerous items, with even a synopsis of the testimony, would odcupy more space than the importance of the case as a precedent would justify. It is understood that the quoting of testimony in equity causes and comments thereon by the court serves no useful purpose, The record in this case has been carefully examined. It would not be expected that in a case involving such a conflict of testimony on so many different points, any two persons making separate investigations would reach the same result precisely.
It is proper to say that no member of this court, in his examination, has reached a result more favorable to the appellant than the court below.
We do not think, from the testimony, that the appellee, during the partnership business, had such a control and management of the business as to impose on him the burden of accounting for funds as claimed by appellant.
While our computations and findings do not in all respects agree with those below, nor with the final result as announced, it is not more favorable to the appellants. The appellees say they do not appeal, and are satisfied with the judgment and decree as it now stands, and hence we do not disturb it. The judgment below is
Affirmed.